


Exhibit 10.34


    
LATTICE SEMICONDUCTOR CORPORATION
2001 STOCK PLAN
(as amended August 7, 2001)


1.     Purposes of the Plan. The purposes of this 2001 Stock Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees and Consultants, and

•
to promote the success of the Company's business.

Options granted under the Plan may be Incentive Stock Options or Nonstatutory
Stock Options, as determined by the Administrator at the time of grant. Stock
Purchase Rights may also be granted under the Plan.


2.    Definitions. As used herein, the following definitions shall apply:


(a)“Administrator” means the Board or any of its Committees as shall be
administering the Plan, in accordance with Section 4 of the Plan.


(b)“Applicable Laws” means the requirements relating to the administration of
stock option plans under state corporate laws of the United States, U.S. federal
and state securities laws, the Code, any other applicable federal or state law,
any stock exchange or quotation system on which the Common Stock is listed or
quoted and the applicable laws of any foreign country or jurisdiction where
Options or Stock Purchase Rights are, or will be, granted under the Plan.


(c)“Board” means the Board of Directors of the Company.


(d)“Code” means the Internal Revenue Code of 1986, as amended.


(e)“Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.


(f)“Common Stock” means the common stock of the Company.


(g)“Company” means Lattice Semiconductor Corporation, a Delaware corporation.


(h)“Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.


(i)“Director” means a member of the Board.


(j)“Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code.


(k)“Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Optionee shall cease to be treated as an Incentive Stock Option and shall be
treated for tax purposes as a Nonstatutory Stock Option. Neither service as a
Director nor payment of a director's fee by the Company shall be sufficient to
constitute “employment” by the Company.


(l)“Exchange Act” means the Securities Exchange Act of 1934, as amended.


(m)“Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:


(i)If the Common Stock is listed on any estab-lished stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
shall be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such




--------------------------------------------------------------------------------




exchange or system on the day of determination, or, if the day of determination
is not a market trading day, on the first market day following the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable;


(ii)If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, or, if the day of determination is not a
market trading day, on the first market trading day following the day of
determination, as reported in The Wall Street Journal or such other source as
the Administrator deems reliable; or


(iii)In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Administrator.


(n)“Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.


(o)“Immediate Family” means the spouse, lineal descendants, father, mother,
brothers and sisters of the Optionee.


(p)“Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.


(q)“Notice of Grant” means a written or electronic notice evidencing certain
terms and conditions of an individual Option or Stock Purchase Right grant. The
Notice of Grant is part of the Option Agreement.


(r)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.


(s)“Option” means a stock option granted pursuant to the Plan.


(t)“Option Agreement” means an agreement between the Company and an Optionee
evidencing the terms and conditions of an individual Option grant. The Option
Agreement is subject to the terms and conditions of the Plan.


(u)“Optioned Stock” means the Common Stock subject to an Option or Stock
Purchase Right.


(v)“Optionee” means the holder of an outstanding Option or Stock Purchase Right
granted under the Plan.


(w)“Parent” means a “parent corporation,” whether now or hereafter existing, as
defined in Section 424(e) of the Code.


(x)“Plan” means this Lattice Semiconductor Corporation 2001 Stock Plan.


(y)“Restricted Stock” means shares of Common Stock acquired pursuant to a grant
of Stock Purchase Rights under Section 11 of the Plan.


(z)“Restricted Stock Purchase Agreement” means a written agreement between the
Company and the Optionee evidencing the terms and restrictions applying to stock
purchased under a Stock Purchase Right. The Restricted Stock Purchase Agreement
is subject to the terms and conditions of the Plan and the Notice of Grant.


(aa)“Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.


(bb)    “Section 16(b) “ means Section 16(b) of the Exchange Act.


(cc)    “Service Provider” means an Employee or Consultant.


(dd)    “Share” means a share of the Common Stock, as adjusted in accordance
with Section 13 of the Plan.


(ee)    “Stock Purchase Right” means the right to purchase Common Stock pursuant
to Section 11 of the Plan, as evidenced by a Notice of Grant.




--------------------------------------------------------------------------------






(ff)    “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.


3.     Stock Subject to the Plan. Subject to the provisions of Section 13 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is nine million (9,000,000) Shares. The Shares may be authorized, but
unissued, or reacquired Common Stock.


If an Option or Stock Purchase Right expires or becomes unexercisable without
having been exercised in full, the unpurchased Shares which were subject thereto
shall become available for future grant or sale under the Plan (unless the Plan
has terminated); provided, however, that Shares that have actually been issued
under the Plan, whether upon exercise of an Option or Right, shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if Shares of Restricted Stock are repurchased by the
Company at their original purchase price, such Shares shall become available for
future grant under the Plan.


4.     Administration of the Plan.


(a)     Procedure.


(i)Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.


(ii)Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.


(iii)Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.


(iv)Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a Committee, which committee shall be
constituted to satisfy Applicable Laws.


(b)     Powers of the Administrator. Subject to the provisions of the Plan, and
in the case of a Committee, subject to the specific duties delegated by the
Board to such Committee, the Administrator shall have the authority, in its
discretion:


(i)     to determine the Fair Market Value;


(ii)     to select the Service Providers to whom Options and Stock Purchase
Rights may be granted hereunder;


(iii)     to determine the number of shares of Common Stock to be covered by
each Option and Stock Purchase Right granted hereunder;


(iv)     to approve forms of agreement for use under the Plan;


(v)to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Option or Stock Purchase Right granted hereunder. Such terms and
conditions include, but are not limited to, the exercise price, the time or
times when Options or Stock Purchase Rights may be exercised (which may be based
on performance criteria), any vesting acceleration or waiver of forfeiture
restrictions, and any restriction or limitation regarding any Option or Stock
Purchase Right or the shares of Common Stock relating thereto, based in each
case on such factors as the Administrator, in its sole discretion, shall
determine;


(vi)to construe and interpret the terms of the Plan and awards granted pursuant
to the Plan;


(vii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of qualifying for preferred tax treatment under foreign tax laws;






--------------------------------------------------------------------------------




(viii) to modify or amend each Option or Stock Purchase Right (subject to
Section 15 of the Plan), including the discretionary authority to extend the
post-termination exercisability period of Options longer than is otherwise
provided for in the Plan;


(ix) to allow Optionees to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an
Option or Stock Purchase Right that number of Shares having a Fair Market Value
equal to the amount required to be withheld. The Fair Market Value of the Shares
to be withheld shall be determined on the date that the amount of tax to be
withheld is to be determined. All elections by an Optionee to have Shares
withheld for this purpose shall be made in such form and under such conditions
as the Administrator may deem necessary or advisable;


(x) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Option or Stock Purchase Right previously
granted by the Administrator;


(xi) to make all other determinations deemed necessary or advisable for
administering the Plan.


(c)     Limitations on the Powers of the Administrator. No person shall have any
discretion to reduce the exercise price of any Option or Stock Purchase Right
regardless of any decline in the Fair Market Value of the Common Stock covered
by such Option or Stock Purchase Right since the date of grant.


(d)     Effect of Administrator's Decision. The Administrator's decisions,
determinations and interpretations shall be final and binding on all Optionees
and any other holders of Options or Stock Purchase Rights.


5.     Eligibility. Nonstatutory Stock Options and Stock Purchase Rights may be
granted to Service Providers. Incentive Stock Options may be granted only to
Employees.


6.     Limitations.


(a)     Each Option shall be designated in the Option Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Optionee during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.


(b)     Neither the Plan nor any Option or Stock Purchase Right shall confer
upon an Optionee any right with respect to continuing the Optionee's
relationship as a Service Provider with the Company, nor shall they interfere in
any way with the Optionee's right or the Company's right to terminate such
relationship at any time, with or without cause.


(c)     The following limitations shall apply to grants of Options:


(i) No Service Provider shall be granted, in any fiscal year of the Company,
Options to purchase more than 2,000,000 Shares.


(ii) In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 2,000,000 Shares, which shall
not count against the limit set forth in subsection (i) above.


(iii) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company's capitalization as described in Section 13.


(iv) If an Option is cancelled in the same fiscal year of the Company in which
it was granted (other than in connection with a transaction described in Section
13), the cancelled Option will be counted against the limits set forth in
subsections (i) and (ii) above.


(d)     The number of shares granted pursuant to Stock Purchase Rights under the
Plan shall not exceed five percent (5%) of the total shares available for
issuance under the Plan.


7.     Term of Plan. Subject to Section 19 of the Plan, the Plan shall become
effective upon its adoption by the Board. It shall continue in effect for a term
of ten (10) years unless terminated earlier under Section 15 of the Plan.




--------------------------------------------------------------------------------




8.     Term of Option. The term of each Option shall be stated in the Option
Agreement. In the case of an Incentive Stock Option, the term shall be ten (10)
years from the date of grant or such shorter term as may be provided in the
Option Agreement. Moreover, in the case of an Incentive Stock Option granted to
an Optionee who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option shall be five (5) years from the date of grant or such
shorter term as may be provided in the Option Agreement.


9.     Option Exercise Price and Consideration.


(a)    Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Administrator,
subject to the following:


(i) In the case of an Incentive Stock Option


(A)granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.


(B)granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price shall be no less than 100% of
the Fair Market Value per Share on the date of grant.


(ii) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be no less than 100% of the Fair Market Value per Share on the date of
grant.


(iii) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.


(b)    Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator shall fix the period within which the Option may be exercised and
shall determine any con-ditions that must be satisfied before the Option may be
exercised.


(c)     Form of Consideration. The Administrator shall determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:


(i) cash;


(ii) check;


(iii) promissory note;


(iv) other Shares which (A) in the case of Shares acquired upon exercise of an
option, have been owned by the Optionee for more than six months on the date of
surrender, and (B) have a Fair Market Value on the date of surrender equal to
the aggregate exercise price of the Shares as to which said Option shall be
exercised;


(v) consideration received by the Company under a cashless exercise program
implemented by the Company in connection with the Plan;


(vi) a reduction in the amount of any Company liability to the Optionee,
including any liability attributable to the Optionee's participation in any
Company-sponsored deferred compensation program or arrangement;


(vii) any combination of the foregoing methods of payment; or


(viii) such other consideration and method of payment for the issuance of Shares
to the extent permitted by Applicable Laws.






--------------------------------------------------------------------------------




10.     Exercise of Option.


(a)     Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Option Agreement. An Option may not be exercised for a fraction of a
Share.


An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Option Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Option Agreement and the Plan. Shares issued upon exercise of
an Option shall be issued in the name of the Optionee or, if requested by the
Optionee, in the name of the Optionee and his or her spouse. Until the Shares
are issued (as evidenced by the appropriate entry on the books of the Company or
of a duly authorized transfer agent of the Company), no right to vote or receive
dividends or any other rights as a stockholder shall exist with respect to the
Optioned Stock, notwithstanding the exercise of the Option. The Company shall
issue (or cause to be issued) such Shares promptly after the Option is
exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 13 of the Plan.


Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.


(b)    Termination of Relationship as a Service Provider. If an Optionee ceases
to be a Service Provider, other than upon the Optionee's death or Disability,
the Optionee may exercise his or her Option prior to the earlier of its
expiration date or the date specified in the Option Agreement, to the extent
that the Option is vested on the date of termination. If, on the date of
termination, the Optionee is not vested as to his or her entire Option, the
Shares covered by the unvested portion of the Option shall revert to the Plan.
If, after termination, the Optionee does not exercise his or her Option within
the time specified by the Administrator, the Option shall terminate, and the
Shares covered by such Option shall revert to the Plan.


(c)    Disability of Optionee. If an Optionee ceases to be a Service Provider as
a result of the Optionee's Disability, the Option, including portions not yet
vested, may be exercised prior to the earlier of the expiration of twelve (12)
months from the date of termination or the expiration of the Option. If, after
termination, the Optionee does not exercise his or her Option within the time
specified herein, the Option shall terminate, and the Shares covered by such
Option shall revert to the Plan.


(d)    Death of Optionee. If an Optionee dies while a Service Provider, the
Option, including portions not yet vested, may be exercised prior to the earlier
of the expiration of twelve (12) months from the date of death or the expiration
of the Option. The Option may be exercised by the executor or administrator of
the Optionee's estate or, if none, by the person(s) entitled to exercise the
Option under the Optionee's will or the laws of descent or distribution. If the
Option is not so exercised within the time specified herein, the Option shall
terminate, and the Shares covered by such Option shall revert to the Plan.


(e)    No Option Repricing Without Stockholder Approval. In no event shall the
Administrator have the right, without stockholder approval, to (i) lower the
price of an Option granted under the Plan after it is granted, except in
connection with adjustments provided in Section 13; (ii) take any other action
with respect to an Option granted under the Plan that is treated as a repricing
under generally accepted accounting principles; or (iii) cancel an Option
granted under the Plan at a time when its strike price exceeds the fair market
value of the underlying Shares, in exchange for another option, restricted
stock, or other equity, unless the cancellation and exchange occurs in
connection with a merger, acquisition, spin-off or other similar corporate
transaction.


11.     Stock Purchase Rights.


(a)    Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it shall advise the offeree in
writing or electronically, by means of a Notice of Grant, of the terms,
conditions and restrictions related to the offer, includ-ing the number of
Shares that the offeree shall be entitled to purchase, the price to be paid, and
the time within which the offeree must accept such offer. The offer shall be
accepted by execution of a Restricted Stock Purchase Agreement in the form
determined by the Administrator.


(b)    Repurchase Option. Unless the Administrator determines otherwise, the
Restricted Stock Purchase Agreement shall grant the Company a repurchase option
exercisable upon the voluntary or involuntary termination of the purchaser's
service with the Company for any reason (other than death or Disability). The
purchase price for Shares repurchased pursuant to




--------------------------------------------------------------------------------




the Restricted Stock Purchase Agreement shall be the original price paid by the
purchaser and may be paid by cancellation of any indebtedness of the purchaser
to the Company. The repurchase option shall lapse at a rate determined by the
Administrator.


(c)    Other Provisions. The Restricted Stock Purchase Agreement shall contain
such other terms, provisions and conditions not inconsistent with the Plan as
may be determined by the Administrator in its sole discretion.


(d)    Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser shall have the rights equivalent to those of a stockholder, and shall
be a stockholder when his or her purchase is entered upon the records of the
duly authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 13 of the Plan.


12.     Non-Transferability of Options and Stock Purchase Rights. During the
lifetime of the Optionee, the Option shall be exercisable only by the Optionee
or the Optionee's guardian, legal representative or permitted transferrees.
Except as specified below, an Option or Stock Purchase Right may not be sold,
pledged, assigned, hypothecated, transferred, or disposed of in any manner other
than by will or by the laws of descent or distribution. At the sole discretion
of the Administrator or its appointee, the Administrator or its appointee may
allow, by means of a writing to the Optionee, for all or part of a vested
Nonstatutory Stock Option to be assigned or transferred, including by means of
sale, during an Optionee's lifetime to a member of the Optionee's Immediate
Family or to a trust, LLC or partnership for the benefit of any one or more
members of such Optionee's Immediate Family. If the Administrator or its
appointee makes an Option or Stock Purchase Right transferable, such Option or
Stock Purchase Right shall contain such additional terms and conditions as the
Administrator deems appropriate. In such case, the transferee shall receive and
hold the Option subject to the provisions of this Section 12 and there shall be
no further assignment or transfer of the Option. The terms of Options granted
hereunder shall be binding upon the transferees, purchasers, executors,
administrators, heirs, successors and assigns of the Optionee.


13.     Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.


(a)    Changes in Capitalization. Subject to any required action by the
stockholders of the Company, the number of shares of Common Stock covered by
each outstanding Option and Stock Purchase Right, and the number of shares of
Common Stock which have been authorized for issuance under the Plan but as to
which no Options or Stock Purchase Rights have yet been granted or which have
been returned to the Plan upon cancellation or expiration of an Option or Stock
Purchase Right, as well as the price per share of Common Stock covered by each
such outstanding Option or Stock Purchase Right, shall be proportionately
adjusted for any increase or decrease in the number of issued shares of Common
Stock resulting from a reorganization, merger, consolidation, plan of exchange,
recapitalization, stock split, reverse stock split, stock dividend, combination
or reclassification of the Common Stock, or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustment shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to an Option or Stock
Purchase Right.


(b)    Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator shall notify each Optionee as soon
as practicable prior to the effective date of such proposed transaction. The
Administrator in its discretion may provide for an Optionee to have the right to
exercise his or her Option until thirty (30) days prior to such transaction as
to all of the Optioned Stock covered thereby, including Shares as to which the
Option would not otherwise be exercisable. In addition, the Administrator may
provide that any Company repurchase option applicable to any Shares purchased
upon exercise of an Option or Stock Purchase Right shall lapse as to all such
Shares, provided the proposed dissolution or liquidation takes place at the time
and in the manner contemplated. To the extent it has not been previously
exercised, an Option or Stock Purchase Right will terminate immediately prior to
the consummation of such proposed action.


(c)    Merger or Asset Sale. In the event of a merger of the Company with or
into another corporation, or the sale of substantially all of the assets of the
Company, each outstanding Option and Stock Purchase Right shall be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option or Stock Purchase
Right, the Optionee shall fully vest in and have the right to exercise the
Option or Stock Purchase Right as to all of the Optioned Stock, including Shares
as to which it would not otherwise be vested or exercisable. If an Option or
Stock Purchase Right becomes fully vested and exercisable in lieu of assumption
or substitution in the event of a merger or sale of assets, the Administrator
shall notify the Optionee in writing or electronically that the Option or Stock
Purchase Right shall be fully vested and exercisable for a period of thirty (30)
days from the date of such notice, and the Option or Stock Purchase Right shall
terminate upon the expiration of such period. For




--------------------------------------------------------------------------------




the purposes of this paragraph, the Option or Stock Purchase Right shall be
considered assumed if, following the merger or sale of assets, the option or
right confers the right to purchase or receive, for each Share of Optioned Stock
subject to the Option or Stock Purchase Right immediately prior to the merger or
sale of assets, the consideration (whether stock, cash, or other securities or
property) received in the merger or sale of assets by holders of Common Stock
for each Share held on the effective date of the transaction (and if holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding Shares); provided, however, that if
such consideration received in the merger or sale of assets is not solely common
stock of the successor corporation or its Parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Option or Stock Purchase Right, for each Share
of Optioned Stock subject to the Option or Stock Purchase Right, to be solely
common stock of the successor corporation or its Parent equal in fair market
value to the per share consideration received by holders of Common Stock in the
merger or sale of assets.


14.     Date of Grant. The date of grant of an Option or Stock Purchase Right
shall be, for all purposes, the date on which the Administrator makes the
determination granting such Option or Stock Purchase Right, or such other later
date as is determined by the Administrator. Notice of the determination shall be
provided to each Optionee within a reasonable time after the date of such grant.


15.     Amendment and Termination of the Plan. The Board may amend, alter, or
suspend or terminate the Plan, but no amendment, alteration or discontinuation
shall be made which would impair the rights of any Optionee under any award
theretofore granted without the Optionee's or recipient's consent, except such
an amendment made to cause the Plan to comply with applicable law, stock
exchange rules or accounting rules. In addition, no such amendment shall be made
without the approval of the Company's stockholders to the extent such approval
is required by law or agreement or if such amendment would:


(i) expand the classes of persons to whom awards may be made under Section 5 of
this Plan;


(ii) increase the number of shares of Common Stock authorized for grant under
Section 3 of this Plan;


(iii) increase the number of shares which may be granted under awards to any one
participant under Section 6(c) of this Plan;


(iv) allow the creation of additional types of awards;


(v) change the provisions of Section 4(c); or


(vi) change any of the provisions of this paragraph of Section 15.
The Administrator may amend the terms of any Option or other award theretofore
granted, prospectively or retroactively, but no such amendment (a) shall cause a
qualified performance-based award to cease to qualify for the Section 162(m)
exemption or (b) impair the rights of any holder without the holder's consent
except such an amendment made to cause the Plan or award to qualify for any
exemption provided by Rule 16b-3 or (c) modify the terms of any Options or other
award in a manner inconsistent with the provisions of this Plan.
Subject to the above provisions, the Board shall have authority to amend the
Plan to take into account changes in law and tax and accounting rules as well as
other developments, and to grant awards which qualify for beneficial treatment
under such rules without stockholder approval.


16.    Conditions Upon Issuance of Shares.


(a)    Legal Compliance. Shares shall not be issued pursuant to the exercise of
an Option or Stock Purchase Right unless the exercise of such Option or Stock
Purchase Right and the issuance and delivery of such Shares shall comply with
Applicable Laws and shall be further subject to the approval of counsel for the
Company with respect to such compliance.


(b)    Investment Representations. As a condition to the exercise of an Option
or Stock Purchase Right, the Company may require the person exercising such
Option or Stock Purchase Right to represent and warrant at the time of any such
exercise that the Shares are being purchased only for investment and without any
present intention to sell or distribute such Shares if, in the opinion of
counsel for the Company, such a representation is required.


17.     Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company's counsel to be necessary to the lawful issuance and sale
of any Shares




--------------------------------------------------------------------------------




hereunder, shall relieve the Company of any liability in respect of the failure
to issue or sell such Shares as to which such requisite authority shall not have
been obtained.


18.     Reservation of Shares. The Company, during the term of this Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.


19.     Stockholder Approval. The Plan shall be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.






